Wells, J.
It is doubtful whether the act regulating the execution of the trust arising out of the entry of the town site of Georgetown (acts 8th session, 150) is not a private act and so necessary to be noticed in pleading, and proven. It may also be questioned whether the act of February 13th, 1874 (acts 10th session, 213), has the effect to extend the jurisdiction of the probate court to controversies of this character.
Aside from these questions, however, the bill was properly dismissed. The purpose of the act of congress is to vest the estate, and trust powers, not in the corporation itself, but in some one or more of the corporate officials, in their official and politic capacity, as was held at this term, in Smith v. Pipe (ante, page 187,) nor by construction of law can the entry in the name of the corporate officials inure to vest the estate in the corporation. No such intent is manifest in the statute. The case of the City v. Kent, which is relied upon, is, doubtless, authority that the corporation may maintain its bill to correct an abuse of the trust, which affects the common interest of all the beneficiaries, but it is far from sustaining the propriety of an interference by the corporation, between individual applicants where no claim in behalf of the public is sought to be asserted. ■ . •
The decree of the probate court is affirmed.

Affirmed.